Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-13 have been examined.

Claim Rejections – 35 U.S.C. § 101 
35 U.S.C. § 101 reads as follows: 

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	the claimed invention is directed to non-statutory subject matter.

	Step 1 - The claims do fall within at least one of the four categories of patent eligible subject matter because Claim 1 is a “system” claim; Claim 12 is a “method” claim; and Claim 13 is a “computer readable medium” claim (i.e., a “product of manufacture” claim).

Claim 1

	Step 2A - The abstract idea to which the claim is drawn to is Mental Steps. Specifically:
	The claim recites “a memory storing instructions”. Instructions are mental steps that may be written and stored on paper.
	Further, the clause recites “a memory”. Applicant’s Specification recites the following regarding the claimed memory:

[0036] The reasoning system 100 in this case includes a CPU 101, a storage device 102 (a storage medium) such as a hard disk or a memory,…

	Further, the Specification recites:

[0154] While the present invention has been particularly shown and described with reference to the example embodiments thereof, the present invention is not limited to the embodiments. It will be understood by those of ordinary skill in the art that various changes in form and details may be made therein without departing from the spirit and scope of the present invention as defined by the claims.



	Step 2A - The abstract idea to which the claim is drawn to is Mental Steps. Specifically:
	The claim recites “one or more processors configured to execute the instructions to…” Mere instructions are mental steps.
	Applicant’s Specification recites the following regarding the claimed “processor”:

[0038]  A part or the whole of the components of the reasoning system 100 in Fig. 1 may be implemented by general or dedicated circuitry, a general or dedicated processor, or a combination of them. The circuitry or the processor may be formed by a single chip or may be formed by a plurality of chips interconnected through a bus. Further, a part or the whole of the components of the reasoning system 100 may be implemented by a combination of the circuitry or the like and a program.

	Further, the Specification recites:

the present invention is not limited to the embodiments. It will be understood by those of ordinary skill in the art that various changes in form and details may be made therein without departing from the spirit and scope of the present invention as defined by the claims.

	The Specification defines the scope of the term “processor” to include standard processors in the art which are not sufficient to amount to significantly more than the judicial exception.

	Step 2A - The abstract idea to which the claim is drawn to is Mental Steps. Specifically:
	The claim recites “receive input of a start state and an end state;” Merely receiving input of data is well-understood, routine, and conventional, under MPEP 2106.05(d)(I)(2).

	Step 2A - The abstract idea to which the claim is drawn to is Mental Steps. Specifically:
	The claim recites “identify a first state that is obtained by tracking one or more known rules from the start state and a second state that is obtained by backtracking one or more known rules from the end state, 

	Step 2A - The abstract idea to which the claim is drawn to is Mental Steps. Specifically:
	The claim recites “generate a rule candidate relating to the first state and the second state or generate a rule candidate relating to the first state and a rule candidate relating to the second state;…” The clause is drawn to mere “generation of a rule candidate”. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. It is merely mental steps in the abstract.

	Step 2A - The abstract idea to which the claim is drawn to is Mental Steps. Specifically:
	The claim recites “select, based on feasibility of the generated rule candidate, the generated rule candidate as a new rule, the feasibility being calculated based on one or more known rules; and…” The clause is drawn to mere “selection of a rule candidate”. The claim does not include 

	Step 2A - The abstract idea to which the claim is drawn to is Mental Steps. Specifically:
	The claim recites “perform a derivation process that derives the end state from the start state, based on one or more known rules and the new rule.” The clause is drawn to mere “performing a derivation”. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. It is merely mental steps in the abstract.

Claim 2
	Claim 2 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. 
	Step 2A - The abstract idea to which the claim is drawn to is Mental Steps. Specifically:
	The claim recites “wherein the feasibility of the rule candidate is calculated based on similarity of a relation between states relating to the rule candidate with a relation between states relating to a known rule”. The 

Claim 3
	Claim 3 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. 
	Step 2A - The abstract idea to which the claim is drawn to is Mental Steps. Specifically:
	The claim recites “wherein the feasibility of the rule candidate is calculated as …, where Vi is a vector representing one state relating to the rule candidate, V2 is a vector representing another state relating to the rule candidate, and W is a weighting matrix, the weighting matrix being learned in such a way that high feasibility is indicated for the known rule.” The calculation of a “feasibility” is a set of mental steps that may be written on paper. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. It is merely mental steps in the abstract.

Claim 4
	Claim 4 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. 
	Step 2A - The abstract idea to which the claim is drawn to is Mental Steps. Specifically:
	The claim recites “wherein the feasibility of the rule candidate is calculated based on similarity between one state relating to the rule candidate and one state relating to the known rule, and similarity between another state relating to the rule candidate and another state relating to the known rule.” The calculation of a “feasibility” is a set of mental steps that may be written on paper. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. It is merely mental steps in the abstract.

Claim 5
	Claim 5 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. 
	Step 2A - The abstract idea to which the claim is drawn to is Mental Steps. Specifically:


	Step 2A - The abstract idea to which the claim is drawn to is Mental Steps. Specifically:
	The claim recites “the new rule is selected from among the generated rule candidates, based on the feasibility of each of the generated rule candidates.” The selection of a “rule candidate” is a set of mental steps that may be written on paper. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. It is merely mental steps in the abstract.

Claim 6
	Step 2A - The abstract idea to which the claim is drawn to is Mental Steps. Specifically:


Claim 7
	Step 2A - The abstract idea to which the claim is drawn to is Mental Steps. Specifically:
	The claim recites “wherein the one or more processors configured to further execute the instructions to display a derivation tree indicating one or more rules from the start state to the end state.” The display of a “derivation tree” is a set of mental steps that may be written on paper. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. It is merely mental steps in the abstract.
	Applicant’s Specification recites the following regarding the claimed “processor”:

[0038]  A part or the whole of the components of the reasoning system 100 in Fig. 1 may be a general or dedicated processor, or a combination of them. The circuitry or the processor may be formed by a single chip or may be formed by a plurality of chips interconnected through a bus. Further, a part or the whole of the components of the reasoning system 100 may be implemented by a combination of the circuitry or the like and a program.

	Further, the Specification recites:

[0154] While the present invention has been particularly shown and described with reference to the example embodiments thereof, the present invention is not limited to the embodiments. It will be understood by those of ordinary skill in the art that various changes in form and details may be made therein without departing from the spirit and scope of the present invention as defined by the claims.

	The Specification defines the scope of the term “processor” to include standard processors in the art which are not sufficient to amount to significantly more than the judicial exception.

Claim 8
	Step 2A - The abstract idea to which the claim is drawn to is Mental Steps. Specifically:

	Applicant’s Specification recites the following regarding the claimed “processor”:

[0038]  A part or the whole of the components of the reasoning system 100 in Fig. 1 may be implemented by general or dedicated circuitry, a general or dedicated processor, or a combination of them. The circuitry or the processor may be formed by a single chip or may be formed by a plurality of chips interconnected through a bus. Further, a part or the whole of the components of the reasoning system 100 may be implemented by a combination of the circuitry or the like and a program.

	Further, the Specification recites:

[0154] While the present invention has been particularly shown and described with reference to the example embodiments thereof, the present invention is not limited to the embodiments. It will be understood by those of ordinary skill in the art that various changes in form and details may be made therein without departing from the spirit and scope of the present invention as defined by the claims.

	The Specification defines the scope of the term “processor” to include standard processors in the art which are not sufficient to amount to significantly more than the judicial exception.

Claim 9
	Step 2A - The abstract idea to which the claim is drawn to is Mental Steps. Specifically:
	The claim recites “wherein the one or more processors configured to further execute the instructions to: receive designation of a rule candidate to be selected as the new rule among the generated rule candidates, and select the designated rule candidate as the new rule.” Merely receiving input of data is well-understood, routine, and conventional, under MPEP 2106.05(d)(I)(2).


	Applicant’s Specification recites the following regarding the claimed “processor”:

[0038]  A part or the whole of the components of the reasoning system 100 in Fig. 1 may be implemented by general or dedicated circuitry, a general or dedicated processor, or a combination of them. The circuitry or the processor may be formed by a single chip or may be formed by a plurality of chips interconnected through a bus. Further, a part or the whole of the components of the reasoning system 100 may be implemented by a combination of the circuitry or the like and a program.

	Further, the Specification recites:

[0154] While the present invention has been particularly shown and described with reference to the example embodiments thereof, the present invention is not limited to the embodiments. It will be understood by those of ordinary skill in the art that various changes in form and details may be made therein without departing from the spirit and scope of the present invention as defined by the claims.



Claim 10
	Step 2A - The abstract idea to which the claim is drawn to is Mental Steps. Specifically:
	The claim recites “wherein the one or more processors configured to further execute the instructions to: set the start state from a predetermined information source.” The setting of a “start state” is a set of mental steps that may be written on paper. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. It is merely mental steps in the abstract.
	Applicant’s Specification recites the following regarding the claimed “processor”:

[0038]  A part or the whole of the components of the reasoning system 100 in Fig. 1 may be implemented by general or dedicated circuitry, a general or dedicated processor, or a combination of them. The circuitry or the processor may be formed by a single chip or may be formed by a plurality of chips interconnected through a bus. Further, a part or the whole of the components of 

	Further, the Specification recites:

[0154] While the present invention has been particularly shown and described with reference to the example embodiments thereof, the present invention is not limited to the embodiments. It will be understood by those of ordinary skill in the art that various changes in form and details may be made therein without departing from the spirit and scope of the present invention as defined by the claims.

	The Specification defines the scope of the term “processor” to include standard processors in the art which are not sufficient to amount to significantly more than the judicial exception.

Claim 11
	Step 2A - The abstract idea to which the claim is drawn to is Mental Steps. Specifically:
	The claim recites “wherein the rule defines a relation in which one state relating to the rule is a premise and another state relating to the rule is a conclusion.” The defining of a “relation” is a set of mental steps that 

Claim 12
	Claim 12 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. 
	Step 2A - The abstract idea to which the claim is drawn to is Mental Steps. Specifically:
	The claim recites “receiving input of a start state and an end state”.
Merely receiving input of data is well-understood, routine, and conventional, under MPEP 2106.05(d)(I)(2).

	Step 2A - The abstract idea to which the claim is drawn to is Mental Steps. Specifically:
	The claim recites “identifying a first state that is obtained by tracking one or more known rules from the start state and a second state that is obtained by backtracking one or more known rules from the end state, respectively, and generating a rule candidate relating to the first state and the second state or generating a rule candidate relating to the first state 

	Step 2A - The abstract idea to which the claim is drawn to is Mental Steps. Specifically:
	The claim recites “selecting, based on feasibility of the generated rule candidate, the generated rule candidate as a new rule, the feasibility being calculated based on one or more known rules; and” The selection of a “rule candidate” is a set of mental steps that may be written on paper. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. It is merely mental steps in the abstract.

	Step 2A - The abstract idea to which the claim is drawn to is Mental Steps. Specifically:
	The claim recites “performing a derivation process that derives the end state from the start state, based on one or more known rules and the 

Claim 13
	Claim 13 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. 
	Step 2A - The abstract idea to which the claim is drawn to is Mental Steps. Specifically:
	The claim recites “A non-transitory computer readable storage medium recording thereon a program causing a computer to perform a method comprising”.
	Further, the clause recites a “computer readable storage medium”. Applicant’s Specification recites the following regarding the claimed memory:

[0036] The reasoning system 100 in this case includes a CPU 101, a storage device 102 (a storage medium) such as a hard disk or a memory,

	Further, the Specification recites:

[0154] While the present invention has been particularly shown and described with reference to the example embodiments thereof, the present invention is not limited to the embodiments. It will be understood by those of ordinary skill in the art that various changes in form and details may be made therein without departing from the spirit and scope of the present invention as defined by the claims.

	The Specification defines the scope of the term “computer readable storage medium” to include standard memories in the art which are not sufficient to amount to significantly more than the judicial exception.

	Step 2A - The abstract idea to which the claim is drawn to is Mental Steps. Specifically:
	The claim recites “receiving input of a start state and an end state;” Merely receiving input of data is well-understood, routine, and conventional, under MPEP 2106.05(d)(I)(2).

	Step 2A - The abstract idea to which the claim is drawn to is Mental Steps. Specifically:
	The claim recites “identifying a first state that is obtained by tracking one or more known rules from the start state and a second state that is 

	Step 2A - The abstract idea to which the claim is drawn to is Mental Steps. Specifically:
	The claim recites “selecting, based on feasibility of the generated rule candidate, the generated rule candidate as a new rule, the feasibility being calculated based on one or more known rules; and ” The selection of a “rule candidate” is a set of mental steps that may be written on paper. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. It is merely mental steps in the abstract.

Step 2A - The abstract idea to which the claim is drawn to is Mental Steps. Specifically:
	The claim recites “performing a derivation process that derives the end state from the start state, based on one or more known rules and the new rule.” The performing a “derivation” is a set of mental steps that may be written on paper. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. It is merely mental steps in the abstract.

Relevant Art
	Art that is relevant to this action, but not cited is the following:

	Zajic, et al., Multi-Candidate Reduction: Sentence Compression as a Tool for Document Summarization Tasks, Information Processing and Management, 43(6):, 2007, pp. 1549-1570

	Chapman, Planning for Conjunctive Goals, Artificial Intelligence, (32), 1987, pp. 333-377

Conclusion
            Any inquiries concerning this communication or earlier communications from the examiner should be directed to Wilbert L. Starks, Jr., who may be reached Monday through Friday, between 8:00 a.m. and 5:00 p.m. EST. or via telephone at (571) 272-3691 or email:  Wilbert.Starks@uspto.gov.

                If you need to send an Official facsimile transmission, please send it to (571) 273-8300. 

                If attempts to reach the examiner are unsuccessful the Examiner’s Supervisor (SPE), Kakali Chaki, may be reached at (571) 272-3719.

            Hand-delivered responses should be delivered to the Receptionist @ (Customer Service Window Randolph Building 401 Dulany Street, 

                Finally, information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Moreover, status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) toll-free @ 1-866-217-9197.

            /WILBERT L STARKS/
            Primary Examiner, Art Unit 2122

WLS
18 JUN 2021